


Exhibit 10.8

THE CLOROX COMPANY
ANNUAL INCENTIVE PLAN
As Amended and Restated Effective
as of September 17, 2013

1. Purpose.

     The purpose of The Clorox Company Annual Incentive Plan (the "Plan") is to
attract and retain the best available personnel for positions of substantial
responsibility and to provide an incentive for employees of The Clorox Company,
a Delaware corporation (the "Company") and its subsidiaries to recognize and
reward those employees. The Company’s executives are eligible to earn short-term
incentive awards under this Plan and under the Company’s Executive Incentive
Compensation Plan.

2. Definitions. The following terms will have the following meaning for purposes
of the Plan:

               (a)         "Award" means a bonus paid in cash.                
(b)         "Board" means the Board of Directors of the Company.               
                (c)         "Chief Executive Officer" means the chief executive
officer of the Company.                                (d)         "Code" means
the Internal Revenue Code of 1986, as amended.                               
(e)         "Committee" means the Management Development and Compensation
Committee of the Board, or such other Committee designated by the Board to
administer the Plan.                                (f)         "Employee" means
any person employed by the Company or any Subsidiary.                       
        (g)         "Executive Committee" means the executives who are members
of the Company’s management executive committee.                               
(h)         "Vice President" means a regular salaried Employee scheduled to work
more than 20 hours per week who is in salary grade 30 or above and who is not a
member of the Executive Committee, but is a Vice President.               
                (i)         "Participant" means an Employee selected by the
Committee to participate in the Plan.                                (j)        

"Retirement" means termination of employment with the Company, other than by
reason of death or disability, (1) at age 65, (2) at least age 55 with at least
ten years of vesting service, which solely for purposes of this Plan, shall be
calculated under Article III of The Clorox Company 401(k) Plan (the “401(k)
Plan”) entitled “Service” along with any other relevant provisions of the 401(k)
Plan necessary or desirable to give full effect thereto, or any successor
provisions, regardless of the status of the Participant with respect to the
401(k) Plan or (3) with at least 20 years of vesting service (as defined in
clause (2)).


--------------------------------------------------------------------------------




               (k)         "Subsidiary" means any corporation in which the
Company, directly or indirectly, controls 50 percent or more of the total
combined voting power of all classes of stock.                       
               (l)         "Year" means a fiscal year of the Company.

3. Awards.

        (a)         Within 90 days after the beginning of each Year, the
Committee will select Participants for the Year and establish in writing the
method by which the Awards will be calculated for that Year. The Committee may
provide for payment of all or part of the Award in the case of retirement,
death, disability or change of ownership of control of the Company or a
Subsidiary during the Year in accordance with Section 409A (as defined in
Section 15 below).         (b) For the Chief Executive Officer and the Executive
Committee, the Committee shall determine and certify the amount of the Award, if
any, to be made. The Committee may increase, decrease or eliminate, any Award
calculated under the methodology established in accordance with paragraph (a) in
order to reflect additional considerations relating to performance.         (c)
For Vice Presidents and all other participants, the Chief Executive Officer
shall determine and certify the amount of the Award, if any, to be made. The
Chief Executive Officer may increase, decrease or eliminate, any Award
calculated under the methodology established in accordance with paragraph (a) in
order to reflect additional considerations relating to performance.          
        (d)

Awards will be paid to the Participants following certification and no later
than ninety (90) days following the close of the Year with respect to which the
Awards are made, unless all or a portion of a Participant's Award is deferred
pursuant to the Participant's timely and validly made election made in
accordance with such terms as the Company, the Board or a committee thereof may
determine. A timely election is one that satisfies the requirements of Section
409A (as defined in Section 15 below) and typically for performance based
compensation must be made at least six months before the end of the Performance
Period, provided that the Participant performs services continuously from the
later of the beginning of the Performance Period or the date the performance
criteria are established through the date an election is made and provided
further that in no event may a deferral be made after such compensation has
become readily ascertainable as set forth in Section 409A (as defined in Section
15 below).


2

--------------------------------------------------------------------------------




        (e)        

The Company shall withhold from the payment of any Award hereunder any amount
required to be withheld for taxes.

                            (f)        

In the event of a restatement of the Company's financial results to correct a
material error resulting from fraud or intentional misconduct, as determined by
the Board or the Committee, the Board, or the Committee, will review all
compensation that was made pursuant to this Plan on the basis of having met or
exceeded specific performance targets for performance periods beginning after
June 30, 2008 which occur during the years for which financial statements are
restated. If a lower payment of performance-based compensation would have been
made to the Participants based upon the restated financial results, the Board or
the Committee, as applicable, will, to the extent permitted by governing law and
subject to the following sentence, seek to recoup for the benefit of the Company
the amount by which the individual Participant's Award(s) for the restated years
exceeded the lower payment that would have been made based on the restated
financial results, plus a reasonable rate of interest; provided, however, that
neither the Board nor the Committee will seek to recoup Awards paid more than
three years prior to the date on which the Company announces the need for the
applicable financial statements to be restated. The Board, or the Committee,
will only seek to recoup Awards paid to Participants whose fraud or intentional
misconduct was a significant contributing factor to the need for such
restatement, as determined by the Board or the Committee, as applicable.

4. Termination of Employment.

     Except as may be specifically provided in an Award pursuant to Section
3(a), a Participant shall have no right to an Award under the Plan for any Year
in which the Participant is not actively employed by the Company or its
Subsidiaries on June 30 of such Year. When establishing Awards each Year, the
Committee may also provide that in the event a Participant is not employed by
the Company or its Subsidiaries on the date on which the Award is paid, the
Participant may forfeit his or her right to the Award paid under the Plan.

5. Administration.

     The Plan will be administered by the Committee. The Committee will have the
authority to interpret the Plan, to prescribe rules relating to the Plan and to
make all determinations necessary or advisable in administering the Plan.
Decisions of the Committee with respect to the Plan will be final and
conclusive.

6. Unfunded Plan.

     Awards under the Plan will be paid from the general assets of the Company,
and the rights of Participants under the Plan will be only those of general
unsecured creditors of the Company.

7. Amendment or Termination of the Plan. The Committee may from time to time
suspend, revise, amend or terminate the Plan.

3

--------------------------------------------------------------------------------




8. Applicable Law.

     To the extent not preempted by federal law, the Plan shall be construed in
accordance with and governed by the laws of the State of California, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

9. No Rights to Employment.

     Nothing contained in the Plan shall give any person the right to be
retained in the employment of the Company or any of its Subsidiaries. The
Company reserves the right to terminate any Participant at any time for any
reason notwithstanding the existence of the Plan.

10. No Assignment.

     Except as otherwise required by applicable law, any interest, benefit,
payment, claim or right of any Participant under the Plan shall not be sold,
transferred, assigned, pledged, encumbered or hypothecated by any Participant
and shall not be subject in any manner to any claims of any creditor of any
Participant or beneficiary, and any attempt to take any such action shall be
null and void. During the lifetime of any Participant, payment of an Award shall
only be made to such Participant. Notwithstanding the foregoing, the Committee
may establish such procedures as it deems necessary for a Participant to
designate a beneficiary to whom any amounts would be payable in the event of any
Participant's death.

11. Gender, Number and References.

     Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine, the plural shall include the singular
and the singular shall include the plural. Any reference in the Plan to a
Section of the Plan either in the Plan or to an act or code or to any section
thereof or rule or regulation thereunder shall be deemed to refer to such
Section of the Plan, act, code, section, rule or regulation, as may be amended
from time to time, or to any successor Section of the Plan, act, code, section,
rule or regulation.

12. Severability.

     If any one or more of the provisions contained in this Plan, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and all other applications thereof shall not in any way be affected or
impaired thereby. This Plan shall be construed and enforced as if such invalid,
illegal or unenforceable provision has never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the invalid, illegal or unenforceable provision or by its
severance herefrom. In lieu of such invalid, illegal or unenforceable provisions
there shall be added automatically as a part hereof a provision as similar in
terms and economic effect to such invalid, illegal or unenforceable provision as
may be possible and be valid, legal and enforceable.

4

--------------------------------------------------------------------------------




13. Requirements of Law.

     The issuance of cash under the Plan shall be subject to all applicable laws
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

14. Non-Exclusive Plan.

     The adoption of the Plan by the Board shall not be construed as creating
any limitations on the power of the Board or a committee thereof to adopt such
other incentive arrangements as it may deem desirable.

15. Section 409A Compliance.

     To the extent applicable, it is intended that this Plan and any Awards
granted hereunder comply with the requirements of Section 409A of the Code and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
("Section 409A"). Any provision that would cause the Plan or any Award granted
hereunder to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.

5

--------------------------------------------------------------------------------